NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



REGINALD TIMOTHY JONES,          )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D18-2629
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Edward J. Volz, Jr., Judge.

Reginal Timothy Jones, pro se.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Chief Judge.

              Reginald Jones appeals from two orders denying his motions to correct

illegal sentence, see Fla. R. Crim. P. 3.800(a), and prohibiting him from further pro se

filings. The State concedes that Jones is owed 274 days of jail credit on each of the two
sentences he is now serving in this case. We therefore remand for the trial court to

grant Jones 274 days of jail credit for each of those sentences, for a total of 548 days of

credit. We affirm in all other respects.

       Affirmed in part and remanded with directions.


ROTHSTEIN-YOUAKIM and SMITH, JJ., Concur.




                                           -2-